                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                       ORANGEBURG DIVISION

    Jotham R. Simmons,      )                 Civil Action No.: 5:18-cv-01805-RBH
                            )
          Petitioner,       )
                            )
    v.                      )                 ORDER
                            )
    Warden Antonelli,       )
                            )
          Respondent.       )
    ________________________)

           Petitioner Jotham R. Simmons, a federal prisoner proceeding pro se, has filed a petition for a

    writ of habeas corpus pursuant to 28 U.S.C. § 2241. See ECF No. 1. The matter is before the Court

    for consideration of Petitioner’s objections to the Report and Recommendation (“R & R”) of United

    States Magistrate Judge Kaymani D. West, who recommends summarily dismissing Petitioner’s § 2241

    petition.1 See ECF Nos. 14 & 18.

                                                Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when


1
        This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02(B)(2)(c) (D.S.C.).
    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                    Discussion2

            In 2013, Petitioner pleaded guilty in this Court to (1) being a felon in possession of firearms and

    ammunition, in violation of 18 U.S.C. § 922(g)(1), and (2) possessing a short-barreled shotgun in

    furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(B)(i). See United States

    v. Simmons, No. 4:12-cr-00910-RBH-1 (D.S.C.). Petitioner has now filed a § 2241 petition challenging

    his § 922(g) conviction.3 See ECF No. 1.

            The Magistrate Judge recommends summarily dismissing Petitioner’s § 2241 petition because

    he fails to satisfy the savings clause in 28 U.S.C. § 2255(e) and therefore fails to establish that a motion

    under 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of his detention. R & R at pp.

    4–8. In his objections, Petitioner claims he should be able to pursue § 2241 relief because he is

    “actually innocent” of his conviction under 18 U.S.C. § 922(g). See ECF No. 18 at pp. 2–7. However,

                it is well established that defendants convicted in federal court are
                obliged to seek habeas relief from their convictions and sentences
                through § 2255. It is only when § 2255 proves inadequate or

2
         The R & R thoroughly summarizes the factual and procedural background of this case, as well as the
applicable legal standards.
3
          Petitioner previously filed an unsuccessful § 2241 petition challenging his § 924(c) conviction. See
Simmons v. Antonelli, No. 5:17-cv-03019-RBH, 2018 WL 2057393 (D.S.C. May 3, 2018), aff’d, 735 F. App’x 95
(4th Cir. 2018).

                                                    2
           ineffective to test the legality of detention, that a federal prisoner may
           pursue habeas relief under § 2241. Importantly, the remedy afforded
           by § 2255 is not rendered inadequate or ineffective merely because an
           individual is procedurally barred from filing a § 2255 motion.

           . . . . More specifically, § 2255 is inadequate and ineffective—and
           § 2241 may be utilized—when: (1) at the time of conviction, settled
           law of this circuit or the Supreme Court established the legality of the
           conviction; (2) subsequent to the prisoner’s direct appeal and first
           § 2255 motion, the substantive law changed such that the conduct of
           which the prisoner was convicted is deemed not to be criminal; and
           (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255
           because the new rule is not one of constitutional law.

Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010); see also United States v. Wheeler, 886 F.3d 415, 427

(4th Cir. 2018) (reciting this three-factor test originally articulated in In re Jones, 226 F.3d 328 (4th

Cir.2000)). Here, Petitioner cannot show § 2255 is inadequate or ineffective because the substantive

law has not changed so that his conduct—being a felon in possession of firearms and ammunition, in

violation of 18 U.S.C. § 922(g)—is no longer criminal.

       Moreover, as the Magistrate Judge explains, “‘actual innocence’ means factual innocence, not

mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998); see also United States

v. Pettiford, 612 F.3d 270, 282 (4th Cir. 2010) (reciting the actual innocence standard). An actual

innocence “claim requires [the] petitioner to support his allegations of constitutional error with new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence . . . . Because such evidence is obviously unavailable in the vast majority of

cases, claims of actual innocence are rarely successful.” Schlup v. Delo, 513 U.S. 298, 324 (1995)

(emphasis added); see Pettiford, 612 F.3d at 282 (“[T]he movant must show actual innocence by clear

and convincing evidence.” (internal quotation marks omitted)).            Here, while Petitioner makes




                                                     3
    allegations of actual innocence, he does not present “new reliable evidence” to support such a claim.4

           For the foregoing reasons, Petitioner is not entitled to relief under 28 U.S.C. § 2241, and the

    Court must dismiss his § 2241 petition.5

                                            Certificate of Appealability

           A certificate of appealability will not issue absent “a substantial showing of the denial of a

    constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

    prisoner satisfies this standard by demonstrating reasonable jurists would find the court’s assessment

    of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

    Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural

    grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

    the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85.

    In this case, the Court concludes Petitioner has not made the requisite showing of “the denial of a

    constitutional right.” 28 U.S.C. § 2253(c)(2).

                                                      Conclusion

           For the above reasons, the Court overrules Petitioner’s objections and adopts the Magistrate

    Judge’s R & R [ECF No. 14]. Accordingly, the Court DISMISSES Petitioner’s § 2241 petition without



4
         Petitioner appears to believe his § 922(g) conviction cannot stand because he was not sentenced to more
than a year in prison for his prior felony conviction for assault and battery of a high and aggravated nature
(“ABHAN”) under South Carolina law, and instead was sentenced to only sixty days’ imprisonment. However, a
§ 922(g) offense does not require that a defendant actually be sentenced to more than a year in prison on the prior
felony, but merely requires that the crime was “punishable by imprisonment for a term exceeding one year.” 18
U.S.C. § 922(g)(1) (emphasis added). At the time of Petitioner’s 2009 ABHAN conviction, ABHAN was a South
Carolina common law crime “punishable by up to ten years in prison,” State v. Fennell, 531 S.E.2d 512, 516 (S.C.
2000), and therefore was a valid predicate for his § 922(g) conviction.
5
         Petitioner also objects to the Magistrate Judge’s application of the standard of review regarding pro se
filings. See ECF No. 18 at pp. 1–2. This objection is without merit, and the Court notes the Magistrate Judge
correctly applied the appropriate legal standards when construing Petitioner’s § 2241 petition.

                                                             4
prejudice and without requiring Respondent to file an answer or return. The Court DENIES a

certificate of appealability because Petitioner has not made “a substantial showing of the denial of a

constitutional right” under 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



Florence, South Carolina                                            s/ R. Bryan Harwell
November 1, 2018                                                    R. Bryan Harwell
                                                                    United States District Judge




                                                  5
